OPINIÓN DISIDENTE DEL
JUEZ ASOCIADO SE'. WOLE
La opinión de la mayoría admite sustancialmente, si es que no afirma, que el demandante debió fiaber agotado la vía gubernativa apelando al gobernador. Esto no lo fiizo el de-mandante y cuando se concede una apelación, debe ésta in-terponerse'. Por justa que se demuestre que sea la reclama-ción del demandante, él no apeló. El fiecfio alegado de que *924alguna otra persona apeló, no convertía la segunda apelación en un acto del peticionario. El mmdamus debió baber sido negado.